UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7079


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONTROSE BENNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:09-cr-00054-H-4)


Submitted:   November 20, 2014             Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Montrose Bennett, Appellant Pro Se.    Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Montrose Bennett seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.    § 636(b)(1)(B)         (2012).          The     magistrate       judge

recommended that relief be denied and advised Bennett that the

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

              The     timely       filing      of     specific       objections        to     a

magistrate        judge’s     recommendation           is    necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been     warned         of     the     consequences           of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);      see     also    Thomas     v.     Arn,    474 U.S. 140     (1985).

Bennett      has     waived        appellate        review    by     failing      to    file

objections after receiving proper notice.                          Accordingly, we deny

a certificate of appealability and dismiss the appeal.

              We dispense with oral argument because the facts and

legal      contentions       are    adequately        presented      in   the    materials

before     this     court    and    argument        would    not    aid   the    decisional

process.



                                                                                  DISMISSED

                                             2